Citation Nr: 0909485	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1984 to December 2005.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2007 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In his June 2007 VA Form 
9, Substantive Appeal, the Veteran requested a Travel Board 
hearing; in September 2007, he withdrew the hearing request.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

Additional development is needed before the Board can address 
on the merits the Veteran's claim of service connection for 
diabetes mellitus.  

The Veteran essentially claims that his elevated glucose 
levels are evidence that he currently has diabetes mellitus, 
and that the diabetes is related to service.  A December 2005 
service treatment record (STR) shows that serum glucose was 
elevated; hyperlipidemia was diagnosed.  Postservice private 
treatment records show that March (non-fasting) and April 
(fasting) 2006 serum glucose studies were elevated; no 
diagnosis was listed.  In a May 2007 letter, Dr. J.M.W. (who 
identifies the Veteran as his patient) opines (citing the 
above-noted elevated serum glucose studies) that it is quite 
likely that the Veteran had diabetes on active duty.  

On February 2007 VA examination, the examiner concluded that 
there was no evidence of diabetes by history or laboratory 
tests.  However, the examiner noted in the report that the 
claims file was not available for review; consequently, he 
would have been unaware of (and did not comment on) the 
elevated serum glucose levels cited by the Veteran's private 
care-provider.  Accordingly, his opinion is based on an 
incomplete record, and is lacking in probative value.  
Inasmuch as there are unresolved medical questions in this 
matter, further development to secure a medical opinion 
addressing the matter is necessary.  Furthermore, records of 
Dr. J.M.W.'s treatment of the Veteran may contain pertinent 
information, and should be secured.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all sources of treatment and/or 
evaluation he has received for diabetes 
mellitus (or abnormal glucose 
studies/findings) since his discharge from 
service, and to provide any releases 
necessary for VA to secure copies of 
records of private treatment.  The RO 
should secure complete clinical records 
(those not already of record) from all the 
identified sources.  If any private 
records sought are not received, the 
Veteran and his representative should be 
so notified and afforded opportunity to 
submit such records.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to conclusively determine 
whether or not he has diabetes mellitus 
and if so, its likely etiology.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated tests or 
studies must be completed.  Based on 
review of the record and examination of 
the Veteran, the examiner should offer 
opinions responding to the following:

(a) Does the Veteran currently have 
diabetes mellitus?  The examiner is asked 
to cite identify any clinical findings or 
laboratory studies that support or 
contraindicate such diagnosis.  If the 
response to this question is that the 
Veteran does have diabetes, the examiner 
should further indicate when the diabetes 
was first manifested, and whether or not 
it is related to his active service (and 
specifically any abnormal laboratory 
studies therein).  

(b) If the response to (a) is that the 
Veteran does not currently have diabetes, 
is there anything in the Veteran's showing 
that he had diabetes while on active duty 
or at any time since his discharge from 
active duty?  Please discuss the 
significance of all elevated/abnormal 
glucose findings on serum studies or 
urinalysis.  

3.  Then the RO should readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

